       Case 1:20-cv-01419-APM Document 148-1 Filed 09/29/20 Page 1 of 2




                      DECLARATION OF CHARLES OPPENHEIM

I, Charles Oppenheim, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746:

   1. I am employed by the U.S. Department of State in Office of Domestic Operations of the
      Visa Office within the Bureau of Consular Affairs. I am the Chief of the Immigrant Visa
      Control and Reporting division, which is responsible for official visa statistics and directs
      the allocation of visa numbers. In that capacity, I have knowledge regarding the
      Department of State’s visa statistics regarding the number of visa applications issued and
      refused.

   2. All the statistical information reported in the following paragraphs is accurate for the
      period indicated. However, because the status of a visa adjudication can change over
      time, data reflected in one period may appear inconsistent with data reflecting
      adjudication outcomes in another period. For example, an immigrant visa applicant may
      have been refused prior to March 20, and then issued after March 20. That adjudication
      would appear as a refusal in reporting period prior to March 20, but as an issuance from
      the date of issuance onward. If the reporting period includes the date of issuance, then
      that case would be reflected only as one issuance and not as a refusal. However, if a visa
      applicant was issued a visa in the period prior to March 20, was unable to use it due to the
      pandemic, and was issued again after March 20, that would appear as an issuance in the
      reporting periods prior to and after March 20, but only as one issuance for a reporting
      period that covers both issuances.

   3. From October 1, 2018, through September 30, 2019, the Department issued 59,011
      immediate relative visas to spouses of U.S. citizens (IR-1 visas) and 32,407 immediate
      relative visas to children of U.S. citizens (IR-2 visas).

   4. From October 1, 2019, through September 27, 2020, the Department issued 37,634 IR-1
      visas and 18,705 IR-2 visas. Based on the number of IR-1 and IR-2 visas issued to date
      and those currently scheduled until September 30, 2020, I estimate that the Department of
      State will issue up to 201 additional IR-1 visas and 99 additional IR-2 visas, or
      approximately a total of 38,278 IR-1 visas and 19,022 IR-2 visas for Fiscal Year 2020.

   5. From October 1, 2018, through March 20, 2019, the Department issued 28,080 IR-1 visas
      and 16,740 IR-2 visas.

   6. From October 1, 2019, through March 20, 2020, the Department issued 30,938 IR-1 visas
      and 15,070 IR-2 visas. This reflects an increase of 10.18 percent in IR-1 visa issuance
      and a decrease of 9.98 percent in IR-2 visa issuance from this same period in Fiscal Year
      2019

   7. From March 21, 2019 through September 30, 2019, the Department issued 31,023 IR-1
      visas and 15,774 IR-2 visas.
       Case 1:20-cv-01419-APM Document 148-1 Filed 09/29/20 Page 2 of 2




   8. From March 21, 2020, through September 27, 2020, the Department issued 7,225 IR-1
      visas and 4,069 IR-2 visas. This reflects a decrease in Fiscal Year 2020 of 76.71 percent
      in IR-1 visa issuance and a decrease of 74.20 percent in IR-2 visa issuance from this
      same period in Fiscal Year 2019 through September 27, 2020 based on actual issuance
      data. Including estimated visa usage through the end of Fiscal Year 2020, which would
      include 201 additional IR-1 visa issuances and 99 additional IR-2 issuances, for a total of
      7,426 IR-1 visa issuances and 4,168 IR-2 visa issuances for this period, this represents a
      76.06 percent decrease in IR-1 visa issuance and a decrease of 73.58 percent in IR-2
      issuance during this same period compared to Fiscal Year 2019.

   9. From July 15, 2019, through September 4, 2019, the Department issued 8,141 IR-1 visas
      and 4,010 IR-2 visas.

   10. From July 15, 2020, through September 4, 2020, the Department issued 3,558 IR-1 visas
       and 1,964 IR-2 visas. This reflects a decrease of 56.3 percent in IR-1 visa issuance and a
       decrease of 51.02 percent in IR-2 visa issuance from this same period in Fiscal Year
       2019.

   11. From July 15, 2019, through September 30, 2019, the Department issued 12,017 IR-1
       visas and 5,983 IR-2 visas.

   12. From July 15, 2020, through September 27, 2020, the Department issued 5,275 IR-1 visas
       and 2,920 IR-2 visas. The Department estimates that visa issuances between September
       28-30, 2020, could bring this total up to 5,476 IR-1 visas and 3,019 IR-2 visas. Based on
       actual issuances to date and the Department’s best estimates, this reflects a decrease in
       Fiscal Year 2020 of 54.43 percent in IR-1 visa issuances and a decrease of 49.54 percent
       in IR-2 visa issuances from this same period in Fiscal Year 2019.



I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct to the best of my knowledge.

                                      /s/ Charles Oppenheim____________________
       September 29, 2020             Charles Oppenheim, Chief
                                      Immigrant Visa Control and Reporting Division
                                      Bureau of Consular Affairs, Visa Office
                                      United States Department of State




                                                 2
